DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-5, 7-8, and 10-19 are pending and are examined and claims 6, 9, and 20 are not examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the platelet".  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-5, 7, 8, and 10-19 are rejected by virtue of being dependent on a base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 5, 8, 10, 11, 13, 14, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ju (US Pub 2010/0151465; previously of record), in view of Hou (“Microfluidic Device for Blood Fractionation.” Micromachines, 2, 319:343. 2011; previously of record), Linder (US Pub 2009/0266421; previously of record), and further in view of Shin (US Pub 2015/0338424; previously of record).

Regarding Claim 1, Ju teaches a platelet testing device (Fig. 1) using blockage phenomenon (limitation beginning with using is intended use of the device and would be met by the structure and teachings of Ju), comprising: 
a sample chamber containing blood sample (Fig. 1 chamber 112); 
a microfluidic tube which is in fluid communication with the sample chamber and through which the blood sample flows ([0092] A device schematic is shown in FIG. 1. 
and a microbead packing arranged on a flow path of the blood sample of the microfluidic tube (Fig. 1 microbead 114 packing into the chamber); 
wherein the microbead packing comprises: 
a packing pipe disposed in a portion of the microfluidic tube, and constituting a part of the flow path of the blood sample (Microbead 114 packing into the chamber is accomplished through 104); 
and a plurality of microbeads contained in the packing pipe and arranged to be in close contact with each other so as to form voids between the plurality of microbeads (voids would inherently form due to the shape of beads and having microbeads adjacent to one another. Fig. 1, Note the spaces between the beads. The microbeads are arranged in close contact. Note the area 104 and 114 and c3.), 
whereby function of the platelet is tested by blockage phenomenon of the voids due to the platelet in the blood sample which flows through the microfluidic tube from the sample chamber (function of the platelet is tested is a capability of the device and the function of the platelet flowing through the microfluidic tube from the same chamber would be capable of occurring in the device as taught by Ju.).  
wherein the platelet in the blood sample is configured to flow into the microbead packing in an activated state in the sample chamber (Ju teaches the platelet in the blood sample would be capable of being configured to flow into the microbead packing in an activated state in the sample chamber. The claimed invention is directed to a device and not the “platelet”. The flow of the platelet would be intended use of the 
Ju is silent to a packing pipe separated from the sample chamber by the microfluidic tube.
Hou teaches in the related art of microfluidic devices for blood fractionation. In section 2, plasma separation. Another novel method to separate plasma from whole blood using bead-packed microchannels acting as filters has been demonstrated recently [Figure 1(B)] [20]. Blood introduced into the channel is driven by the capillary force induced by the bead column. As the RBCs movement is impeded by the packed beads, cell-free plasma is driven through the bead column. Without the use of microfilters, this technique minimizes RBCs clogging, but is unsuitable for rapid clinical diagnostics due to long separation time as a result of slow capillary action. In Fig. 1, As blood flows through the hydrophilic channel by capillary forces, RBCs movement is impeded by the packed beads while the plasma (yellow) continues to move forward. right: Photograph showing the formation of four separated regions as blood flows through the bead-packed channel corresponding to different stages of plasma separation. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a packing pipe with microbeads separated from the sample chamber by the microfluidic tube, as taught by 
Modified Ju is silent to wherein the packing pipe is extended in parallel with an extension direction of the microfluidic tube and both ends of the packinq pipe are connected to the microfluidic tube, and wherein an inner diameter of the packing pipe is configured to be the same as an inner diameter of the microfluidic tube.
Linder teaches in the related art of microfluidic systems. [0048] Although flow constriction regions comprising channel portions having a smaller height and/or width are presented in FIGS. 1A-1H, in other embodiments, a flow constriction region can include a channel portion that has the same width and/or height as a non-constriction region. In some such embodiments, the channel portion of the flow constriction region may include one or more flow constriction elements positioned therein. The flow constriction element(s) can effectively cause the cross-sectional dimension of the fluid flow path of the channel portion to be smaller than that of a non-constriction region. [0049] As shown in the embodiment illustrated in FIG. 2A, channel portion 34 acts as a flow constriction region by containing a plurality of beads or particles 102 that cause the flow path within the region to be substantially smaller than channel portions 30 and 38 (e.g., non-constriction regions). Because beads or particles 102 occupy space within channel portion 34, there is less volume for fluid flow within this channel portion compared to the non-constriction regions. Thus, the cross-sectional area of the fluid path within channel portion 34 (e.g., the combined fluid paths of the interstices/porous regions between the beads or particles) is less than the cross-sectional area of the fluid path defined by channel portions 30 or 38. The cross-sectional area of the fluid path of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the packing pipe to be extended in parallel with an extension direction of the microfluidic tube and both ends of the packing pipe are connected to the microfluidic tube, and wherein an inner diameter of the packing pipe is configured to be the same as an inner diameter of the microfluidic tube, as taught by Linder, in the device of modified Ju, in order to allow for resistance to fluid flow, as taught by Linder in [0049].
In an alternative rejection, regarding the limitations “a packing pipe disposed in a portion of the microfluidic tube and wherein the packing pipe is extended in parallel with an extension direction of the microfluidic tube and both ends of the packing pipe are connected to the microfluidic tube, and wherein an inner diameter of the packing pipe is configured to be the same as an inner diameter of the microfluidic tube,” see In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose." See MPEP 2144.04 V. C. The claimed structure of the present application is met by the prior art except that the portion with a plurality of beads is not stated to be removably attached (that it can be removed and then another 
Modified Ju is silent to wherein a degree to which the platelet is activated can be determined by any one of a travel distance of the blood sample which passed through the microbead packing and time taken for a stop of the blood sample flow, based on at least one of whether the void is blocked, a degree of the blockage of the void, and time taken for the void blockage, according to a degree to which the platelet in the blood sample is activated (Additionally, a degree to which the platelet is activated can be determined is a matter of intended use, not further defining the apparatus structure beyond that of a capability).
Shin teaches a function of a platelet based on a microfluidic chip. Shin teaches [0102] and [0103] blood is migrated by applying the pressure to the microfluidic chip with micro channel 12. If the function of platelet is normal, the flow path in the measuring chamber 14 is clogged in a short time and then the flow is stopped. On the contrary, if the function of platelet is abnormal, the time for clogging will be lengthened 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the device of modified Ju, such that the degree if activation of the platelet can be determined based on a void blockage, as taught by Shin, for testing a function and a drug response of a platelet based on a microfluidic chip, as taught by Shin in the Abstract.

Regarding Claim 3, modified Ju teaches the platelet testing device using blockage phenomenon according to claim 1.
Modified Ju is silent the size of the microbead is set such that the size of the void is 3µm to 40µm.
Shin teaches a function of a platelet based on a microfluidic chip. Shin teaches [0065] The micro channel 12 may have a polygonal shape such as quadrilateral, a circular shape, or an elliptical shape as cross sectional shape. For example, in case of having a square shape as the cross sectional shape, a length of one side may be 1 μm to 1000 μm, preferably 10 μm to 20 μm, more preferably 20 μm to 50 μm. In case of having the circular shape as the cross sectional shape, a diameter may be the range described above).  
As an example, the channel has a diameter of one of these sizes and microbead of about 10 um in a channel of about 100 um diameter and the voids would be about 10-40 um in diameter. Therefore, it would have been obvious to one of ordinary skill in 
	
Regarding Claim 4, modified Ju teaches the platelet testing device using blockage phenomenon according to claim 1, wherein the microbead is coated with clogging accelerant material which facilitates the attachment of the platelet (Shin teaches [0102] Adenosine diphosphate (ADP), Prostaglandin E, Fibrinogen and Arachidonic acid, respectively. After the reaction, blood is migrated by applying the pressure to the microfluidic chip with micro channel 12. If the function of platelet is normal, the flow path in the measuring chamber 14 is clogged in a short time and then the flow is stopped. On the contrary, if the function of platelet is abnormal, the time for clogging will be lengthened compared to when the function of a platelet is normal).  

Regarding Claim 5, modified Ju teaches the platelet testing device using blockage phenomenon according to claim 4, wherein the clogging accelerant material comprises any one among agonists including collagen, fibrinogen, adenosine diphosphate (ADP), epinephrine, arachidonic acid, thromboxane A2, thrombin, and iso-thrombin- receptor-activating peptide (iso-TRAP), or a combination thereof (Shin teaches [0102] Adenosine diphosphate (ADP), Prostaglandin E, Fibrinogen and Arachidonic acid, respectively).  

Claim 8, modified Ju teaches the platelet testing device using blockage phenomenon according to claim 6, wherein a platelet activating reagent which activates the platelet in the blood sample is contained in the sample chamber, whereby the platelet is activated in the sample chamber (Shin teaches [0102] Adenosine diphosphate (ADP), Prostaglandin E, Fibrinogen and Arachidonic acid, respectively. These are supplied in the measuring chamber. ADP for example would be a platelet activating reagent.)  

Regarding Claim 10, modified Ju teaches the platelet testing device using blockage phenomenon according to claim 1, wherein the microfluidic tube and the 22018123.0006 microbead packing are provided to have a plurality of microfluidic tubes and a plurality of microbead packings, and wherein a plurality of testing channels are formed in such a manner that each test channel is formed by one microfluidic tube and one microbead packing (Shin teaches [0043]  Also, with a single test only, it is possible to make a multiple test regarding a complex platelet function by performing a multiple drug tests for a single blood sample in a plurality of channels, thereby saving time and cost for a test.).  

Regarding Claim 11, modified Ju teaches the platelet testing device using blockage phenomenon according to claim 10, wherein one of the plurality of test channels forms a control channel and the other of the plurality of test channels forms a sample channel, wherein a platelet flowing into the microbead packing of the control channel flows into the microbead packing in a non-activated state and a platelet flowing a, or comprise a plurality of channels which are arranged in parallel as shown in FIG. 2b. When the micro channels 12 are arranged in parallel, reagents of different type may be supplied in each measuring chambers 14. Examiner notes the reagents of different type would include reagents leading to a non-activated state like control and activated state like ADP. Shin teaches ADP as noted in earlier claim rejections).  

Regarding Claim 13, modified Ju teaches the platelet testing device using blockage phenomenon according to claim 11, wherein a platelet activating reagent which activates the platelet in the blood sample is contained in the sample chamber, whereby the platelet is activated in the sample chamber (Shin teaches [0102] Adenosine diphosphate (ADP), Prostaglandin E, Fibrinogen and Arachidonic acid, respectively. These are supplied in the measuring chamber. ADP for example would be a platelet activating reagent.)    

Regarding Claim 14, modified Ju teaches the platelet testing device using blockage phenomenon according to claim 8, wherein the platelet activating reagent 

Regarding Claim 16, modified Ju teaches the platelet testing device using blockage phenomenon according to claim 1, wherein at least one part of surface of the microbead is shaped to be porous ([0156] Porous bis-acrylamide beads).  

Regarding Claim 17, modified Ju teaches the platelet testing device using blockage phenomenon according to claim 1, wherein the microbeads which are in close contact (see Fig. 1 microbead packing, microbeads are in close contact) with each other is maintained in a state of being fused each other by a heat-fuse process (In regards to being fused to each other by a heat-fuse process, the Examiner is treating it as a product by process claim, specifically regarding the term heat-fuse process".  It has been shown that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in 
Therefore, absent evidence of criticality regarding the presently claimed (process) and given that microbeads are in close contact in Fig. 1 meets the requirements of the claimed arrangement, the teaching of modified Ju clearly meets the requirements of present claims limitation).  

Regarding Claim 19, modified Ju teaches the platelet testing device using blockage phenomenon according to claim 11, wherein a degree of an activation of the platelet is determined based on at least one of travel distance of the blood sample in the sample channel, travel distance of the blood sample in the control channel, time taken for the stop of the blood sample in the sample channel, and time taken for the stop of the blood sample in the control channel, a difference of travel distance of the blood sample in the sample channel and travel distance of the blood sample in the control channel, a ratio of travel distance of the blood sample in the sample channel to travel distance of the blood sample in the control channel, a difference of time taken for the stop of the blood sample in the sample channel and time taken for the stop of the blood sample in the control channel, and a ratio of time taken for the stop of the blood sample in the sample channel to time taken for the stop of the blood sample in the control channel (The degree of an activation of the platelet is intended use of the device and the structure of modified Ju would meet the limitations of the claim. The degree of activation would also depend on which activating reagent is used.).  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ju (US Pub 2010/0151465; previously of record), in view of Hou (“Microfluidic Device for Blood Fractionation.” Micromachines, 2, 319:343. 2011; previously of record), Linder (US Pub 2009/0266421), Shin (US Pub 2015/0338424; previously of record), and further in view of Chen (WO 2012/016136; previously of record).
Regarding Claim 2, modified Ju teaches the platelet testing device using blockage phenomenon according to claim 1.
Modified Ju is silent to wherein a size of the void depends on a size of the microbead, and the void is configured to have a size by which erythrocyte in the blood sample can pass through the void and by which the blockage phenomenon of the void can occur by the attachment of the platelet to the microbead and the aggregation of the platelet.
Chen teaches in some embodiments of these devices, the one or more obstacles can be in the form of two barriers including a gap between the two barriers that is larger than an average hydrodynamic size of the first type of particle, and wherein an average size of the void spaces between the nanostructures in the barriers is smaller than an average hydrodynamic size of the first type of particle and larger than an average hydrodynamic size of the second type of particle, such that the fluidic device enables separation of the second type of particles from the first type of particle. In these methods, the first type of particles can have a hydrodynamic size of about 0.5 to 50 microns, and the second type of particles can have a hydrodynamic size of about 1 to 1000 nanometers.
.


Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ju (US Pub 2010/0151465; previously of record), in view of Hou (“Microfluidic Device for Blood Fractionation.” Micromachines, 2, 319:343. 2011; previously of record), Linder (US Pub 2009/0266421), Shin (US Pub 2015/0338424; previously of record), and further in view of Jones (WO 2004/081541; previously of record).

Regarding Claim 7, modified Ju teaches the platelet testing device using blockage phenomenon according to claim 6.
Modified Ju is silent to comprising a stirrer rotatably arranged in the sample chamber to apply shear force to the blood sample so as to activate the platelet in the blood sample.  
Jones teaches in the related art of an assay device. Whether the device is of a flow-through type or of simple closed form, means may be provided for agitating the test solution within the sample chamber. Preferably the agitating means is provided with a handle located outside the sample chamber for manipulation by a user, and suitable 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a stirrer as taught by Jones to the sample chamber as taught by modified Ju in order to agitate the sample and mix solutions, as taught by Jones. 

Regarding Claim 12, modified Ju teaches the platelet testing device using blockage phenomenon according to claim 11.
Modified Ju is silent to comprising a stirrer rotatably arranged in the sample chamber to apply shear force to the blood sample so as to activate the platelet in the blood sample.  
Jones teaches in the related art of an assay device. Whether the device is of a flow-through type or of simple closed form, means may be provided for agitating the test solution within the sample chamber. Preferably the agitating means is provided with a handle located outside the sample chamber for manipulation by a user, and suitable agitating means, for example a blade, spatula or stirrer element, located inside the chamber for agitation of the test solution. This facilitates mixing of reagents in the sample chamber, or solubilisation, disruption or dispersion of a material suspected to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a stirrer as taught by Jones to the sample chamber as taught by modified Ju in order to agitate the sample and mix solutions, as taught by Jones. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ju (US Pub 2010/0151465; previously of record), in view of Hou (“Microfluidic Device for Blood Fractionation.” Micromachines, 2, 319:343. 2011; previously of record), Linder (US Pub 2009/0266421), Shin (US Pub 2015/0338424; previously of record), and Johnson (US Patent 9,260,693; previously of record).
Regarding Claim 15, modified Ju teaches the platelet testing device using blockage phenomenon according to claim 1.
Modified Ju is silent to the microbead packing further comprises a mesh member which is arranged at a rear end of the 23018123.0006 packing pipe in a flow direction of the blood sample to prevent loss of the microbeads.  
Johnson teaches microfluidic particle sorting. As shown in FIG. 14, a unitary particle processing cartridge 100′ of an embodiment of the invention may include also an aggregation filter 180 to help remove clumps of cells and prevent clogging of the sorting component. As shown, the aggregation filter 180 can be added to the fluid line(s) 116 connecting the cell source 112 to the processing component 110. The 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a filter, as taught by Johnson, to the rear end of the packing pipe in the device of modified Ju, in order to prevent clumps of cells and clogging, as taught by Johnson.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ju (US Pub 2010/0151465; previously of record), in view of Hou (“Microfluidic Device for Blood Fractionation.” Micromachines, 2, 319:343. 2011; previously of record), Linder (US Pub 2009/0266421), Shin (US Pub 2015/0338424; previously of record), and further in view of Spoto (US Pub 2014/0038193; previously of record).
Regarding Claim 18, modified Ju teaches the platelet testing device using blockage phenomenon according to claim 1.
Modified Ju is silent to comprising a negative pressure inflow chamber which is connected to the microfluidic tube at an opposite of the sample chamber and which introduces a negative pressure from outside such that the blood sample flows through the microfluidic tube.  
Spoto teaches in the related art of a microfluidic device. [0095] Alternatively, the flow can be driven by negative pressure if a downstream chamber is sealed while at negative pressure. Breaking a valve, e.g., by applying heat and melting a membrane valve, will initiate flow towards the negative pressure chamber.
.

Response to Arguments
Applicant’s arguments, see pages 6-15, filed 12/1/21, with respect to the rejection(s) of claim(s) under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ju, in view of Hou, Linder, and further in view of Shin (US Pub 2015/0338424; previously of record).

	First, Applicant argues on pages 7-15 regarding the platelet and the activation of the platelet and how the prior art of Ju is for detecting oligonucleotide and cannot test the platelet using blockage phenomenon (see page 10).
	In response, Examiner notes that a sample such as a blood sample is not positively recited in the claim. Further, a platelet is not part of the claimed invention and would not necessarily be required since the sample is not required to be blood. Examiner notes “how the platelet activation can be determined” is a matter of intended use/function. The determination of platelet activation may also be done by different .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798